 



EXHIBIT 10.58

November 15, 2004

Jeffrey A. Whitnell
5486 Ranier Drive
Lisle, IL 60532

Dear Jeffrey,

I am pleased to offer you the position of Senior Vice President, Finance and
Chief Financial Officer, effective November 15, 2004 and based at our
headquarters in Buffalo Grove. Your salary will be seven thousand three hundred
seven dollars and sixty-nine cents ($7,307.69) bi-weekly and you will continue
to report to Arthur Przybyl, President and Chief Executive Officer.

You will continue to be eligible to participate in Akorn’s Performance Incentive
Program, with a potential annual bonus of thirty percent (30%), subject to plan
details and Annual Board of Directors approval. In addition, you will receive an
additional grant of stock options to purchase fifteen thousand (15,000) shares
of Akorn, Inc., common stock, priced at closing price on the effective date of
your promotion. Stock options are subject to the terms of the plan and an
agreement, which each participant is required to sign.

Your benefits will, of course, remain unchanged. Your employment at Akorn will
continue to be “at-will”, which means that either you or the Company may
terminate employment at any time. Nothing in this letter should be interpreted
as a contact of employment. All other provisions of your original offer letter
remain unchanged.

Jeffrey, the entire management team wishes you the best of luck in your new
assignment. Should you have any questions about this offer, or any matter
related to your employment at Akorn, please do not hesitate to contact me.

Please indicate your acceptance of this opportunity and your understanding of
the provisions outlined above by signing below and returning to my attention.

Respectfully,

/s/ Neill E. Shanahan

Neill E. Shanahan, Vice President
Human Resources

Cc: Karen Monson / Payroll

I acknowledge and understand the terms and conditions outlined above.

 

                 
/s/ Jeffrey A. Whitnell
          November 15, 2004  
Jeffrey A. Whitnell
          Date

 